t c memo united_states tax_court clifford thomas and leah diane noah petitioners v commissioner of internal revenue respondent docket no filed date clifford thomas noah and leah diane noah pro sese t richard sealy iii and lewis j hubbard jr for respondent memorandum opinion goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioners' federal unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure income taxes in the amounts of dollar_figure and dollar_figure for the and tax years respectively the issue for decision is whether petitioners are entitled to claim dependency_exemption deductions under sec_151 for the and tax years with respect to petitioner clifford thomas’ two children from his previous marriage some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time that the petition was filed petitioners resided in burleson texas petitioners are husband and wife references to petitioner are to clifford thomas noah background in petitioner worked for the union pacific railroad company and petitioner wife worked for american airlines petitioner was previously married and was divorced in petitioner has a daughter laurie kay noah laurie and a son andrew thomas noah andrew from his previous marriage and one son from his present marriage petitioner's ex-wife was granted custody of the children as managing conservator in a decree of divorce divorce decree issued by the district_court of tarrant county texas the divorce decree did not address the question as to which one of the parents was allowed to claim dependency_exemption deductions for the children under sec_151 petitioner's ex-wife as custodial_parent claimed dependency_exemption deductions for laurie and andrew under sec_151 up to and including the tax_year in date when she was laurie moved in with petitioners laurie lived with petitioners for the entire and tax years andrew continued to live with petitioner's ex-wife petitioner and his ex-wife orally agreed that if petitioner would continue to pay child_support in the amount of dollar_figure a month to his ex-wife petitioner could claim dependency_exemption deductions for both of the children for the and tax years petitioner did not go to court and have a formal hearing in order to change custody because he felt that the children had already been subjected to too many court hearings pertaining to the original divorce action on date laurie signed an affidavit in which she chose petitioner as her managing conservator subject_to the approval of the court laurie's affidavit however was never submitted to the court for approval contrary to her earlier oral agreement petitioner's ex-wife claimed dependency_exemption deductions for both of the children for the and tax years on their and federal_income_tax returns petitioners claimed dependency_exemption deductions with respect to laurie and andrew in the amounts of dollar_figure and dollar_figure for the and tax years respectively respondent disallowed in full petitioners' claimed dependency_exemption deductions with respect to laurie and andrew for the and tax years respondent also disallowed dollar_figure of petitioners' claimed child-care credit for the tax_year respondent contends that petitioners were not entitled to claim sec_151 dependency_exemption deductions for laurie and andrew because petitioner was not the custodial_parent and did not meet the statutory exceptions of sec_152 discussion dependency_exemption deductions sec_151 allows a taxpayer to deduct an exemption_amount for each dependent as defined in sec_152 the term dependent includes a taxpayer's son or daughter over half of whose support for the calendar_year is received from the taxpayer sec_152 sec_152 in pertinent part provides for the allocation of a dependency_exemption deduction for a child whose parents are divorced sec_152 was amended by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_799 sec_152 as amended is effective with respect to dependency_exemption deductions for taxable years beginning after date sec_1_152-4t temporary income_tax regs fed reg date a determination of the custodial_parent the custodial_parent is generally entitled to claim the dependency_exemption deduction sec_152 custody for sec_152 purposes is determined by the terms of the most recent decree of divorce or separate_maintenance or subsequent custody decree or if none a written_separation_agreement in the event of so-called split custody or if neither a decree or agreement establishes who has custody or if the validity or continuing effect of such decree or agreement is uncertain by reason of proceedings pending on the last day of the calendar_year custody will be deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs petitioner's ex-wife was granted custody of laurie and andrew as managing conservator in the divorce decree on date laurie signed an affidavit in which she chose petitioner as her managing conservator subject_to the approval of the court laurie's affidavit however was never submitted to the court for approval texas state law allows a child who i sec_12 years of age or older to choose by a writing filed with the court a managing conservator subject_to the approval of the court tex fam code ann sec dollar_figure west currently codified at sec_153 west the record in this case does not include a texas court order changing the manager conservator as appointed by the district_court in the divorce decree no evidence was presented that laurie's affidavit was ever filed with or approved by any court therefore in the absence of a court order modifying custody petitioner's ex-wife remained the sole managing conservator under texas law other provisions of state law may also affect custody neither parent will be considered to have custody within the meaning of sec_152 once a child has reached the age of majority and is considered emancipated under state law ferguson v commissioner tcmemo_1994_114 a child reaches the age of majority in texas pincite years of age tex civ prac rem code ann sec_129 west petitioner in the divorce decree was ordered to pay child_support for laurie and andrew until each of the children reaches the age of eighteen years or is otherwise emancipated laurie turned and reached the age of majority under texas law on date however even though a child reaches the age of majority sec_152 states that a child shall be treated as receiving over half of her support during the calendar_year from the parent having custody of the child for a greater portion of the calendar_year since laurie did not attain the age of majority until july we find that petitioner's ex-wife was the custodial_parent for the greater portion of the calendar_year b sec_152 exceptions petitioner as a noncustodial_parent may still claim the dependency_exemption deduction if one of three statutory exceptions to sec_152 is met if the requirements of any of the three statutory exceptions are met the noncustodial_parent is treated as providing over half of a child's support for that tax_year the first statutory exception requires the custodial_parent to sign a written declaration that the custodial_parent will not claim the child as a dependent sec_152 the noncustodial_parent must attach the written declaration to the noncustodial parent's return for the taxable_year sec_152 petitioner did not ask for or receive such a written declaration from his ex-wife the custodial_parent and therefore did not attach the written declaration to petitioners' returns for the tax years in issue petitioner testified to an oral agreement with his ex-wife but such an agreement does not satisfy the statutory requirements of sec_152 the second exception sec_152 concerns multiple- support agreements and does not apply to this case finally the third exception requires a qualified_pre-1985_instrument sec_152 a qualified_pre-1985_instrument is in pertinent part any decree of divorce separate_maintenance or written_agreement that was executed before date and that provides that the noncustodial_parent is entitled to any deduction allowable under sec_151 for the child sec_152 and b the noncustodial_parent is further required to provide at least dollar_figure for the support of such child during the calendar_year sec_152 petitioner's divorce decree does not provide that petitioner as the noncustodial_parent is entitled to any deduction allowable under sec_151 for the children since the divorce decree does not provide for such entitlement petitioner's divorce decree does not qualify as a qualified_pre-1985_instrument under sec_152 petitioner did not satisfy the requirements of any of the three sec_152 exceptions since petitioner is not a custodial_parent under sec_152 and petitioners have not satisfied the statutory requirements of the sec_152 exceptions petitioners are not entitled to the claimed dependency_exemption deductions for laurie and andrew for the and tax years respondent is sustained on this issue to reflect the foregoing decision will be entered for respondent
